    Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 1 of 25 PAGEID #: 41



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


PLANNED PARENTHOOD SOUTHWEST OHIO
REGION, et al.,
                                                   Case No. 1:19-cv-118
                            Plaintiffs,
       v.

DAVID YOST, in his official capacity as Attorney
General of the State of Ohio, et al.,

                            Defendants.


       PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION AND/OR
                    TEMPORARY RESTRAINING ORDER
                 AND MEMORANDUM OF LAW IN SUPPORT
    Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 2 of 25 PAGEID #: 42



                                             MOTION

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Planned Parenthood

Southwest Ohio Region (PPSWO), Planned Parenthood of Greater Ohio (PPGOH), Sharon

Liner, M.D., and Women’s Med Group Professional Corporation (WMGPC) move for a

preliminary injunction enjoining Defendants David Yost, Attorney General of Ohio; Michael

O’Malley, Cuyahoga County Prosecutor; Ronald O’Brien, Franklin County Prosecutor; Joseph

Deters, Hamilton County Prosecutor; and Mathias Heck, Montgomery County Prosecutor, from

enforcing Ohio Rev. Code § 2919.15, which will go into effect, absent an order of this Court, on

March 22, 2019. Should the Court be unable to enter the requested preliminary injunction before

the Act takes effect, Plaintiffs respectfully request the Court enter a temporary restraining order.

       Pursuant to Rule 65(b)(1)(B), the undersigned counsel certify that upon electronically

filing this motion and the Complaint using the Court’s CM/ECF system, counsel will

electronically mail the filed documents to: David Yost, Ohio Attorney General; Michael

O’Malley, Cuyahoga County Prosecutor; Ronald O’Brien, Franklin County Prosecutor; Joseph

Deters, Hamilton County Prosecutor; and Mathias Heck, Montgomery County Prosecutor.

       Plaintiffs request that the injunction be granted without bond.




                                                  i
    Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 3 of 25 PAGEID #: 43



                               MEMORANDUM IN SUPPORT

       The Ohio legislature recently enacted Ohio Rev. Code § 2919.15 (the Act), which

criminalizes the performance of an abortion using the dilation and evacuation (D&E) method,

“the most commonly used method for performing previability” abortions after approximately 15

weeks of pregnancy, and the only method that can be performed outside a hospital after this

gestational age. Stenberg v. Carhart, 530 U.S. 914, 945 (2000). This is the latest salvo in

Ohio’s unremitting assault on women’s right to safe and lawful abortions, and part of a broader

campaign to limit abortion access and force providers to substitute their professional medical

judgment for lawmakers’ ideology. The Act is unconstitutional and should be enjoined.

       Plaintiffs—Ohio providers of women’s health and abortion services—amply satisfy all

the requirements for emergency injunctive relief. The Act is unconstitutional under binding

Supreme Court and Sixth Circuit precedent holding that a ban on D&E abortions imposes an

undue burden. See, e.g., Stenberg, 530 U.S. at 945. As the Sixth Circuit has made clear, a ban

on D&E is “simply barred.” Northland Family Planning Clinic, Inc. v. Cox, 487 F.3d 323, 330

(6th Cir. 2007). Every court to have considered a similar ban has held it unconstitutional. See,

e.g., W. Ala. Women’s Ctr. v. Williamson, 900 F.3d 1310 (11th Cir. 2018); Whole Woman’s

Health v. Paxton, 280 F. Supp. 3d 938 (W.D. Tex. 2017).

       Plaintiffs and their patients will be irreparably harmed if the Act is permitted to take

effect on March 22, 2019, as currently scheduled. The Act unduly burdens a woman’s

constitutional right to obtain an abortion by requiring that, before obtaining a D&E, she must

first undergo a procedure to cause fetal demise. To cause demise, Plaintiffs would have to

subject every patient to a separate, invasive procedure that increases the risk to the woman

without any evidence-based medical benefit. And there is no guaranteed way to safely ensure

fetal demise in every case. Nor is there any way for a physician to know whether a demise


                                                 1
    Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 4 of 25 PAGEID #: 44



procedure will work in any given case. Because they cannot guarantee their patients’ safety

while complying with the demise requirement, some physicians will be forced to consider

abandoning the provision of D&Es entirely. Others are concerned that if they continue

performing D&Es to provide necessary abortion services to their patients, the demise

requirement would prevent them from exercising their clinical judgment regarding what is best

for each patient.

       The equities and the public interest strongly support maintaining the status quo while this

case is litigated. Hundreds of women seek second-trimester abortion services in Ohio each year

for an array of personal and medical reasons. Delaying or impeding access to the most common

second-trimester abortion method violates women’s constitutional rights and creates other

immediate and irreversible consequences. By contrast, an injunction will merely preserve the

longstanding status quo; it will impose no burden on the government to require compliance with

decades of constitutional precedent protecting women’s access to abortion.

       Plaintiffs, therefore, respectfully request that the Court act on an expedited basis and

preliminarily enjoin this unconstitutional law prior to its March 22, 2019 effective date, and if it

is unable to so act, enter a temporary restraining order, to prevent the State from inflicting

irreparable harm on women in need of reproductive health care.

                                    STATEMENT OF FACTS

       A.      Abortion in Ohio

       Legal abortion is one of the safest medical procedures in the United States and is

markedly safer for women than childbirth. Declaration of Lisa Keder, M.D., M.P.H. (Keder

Decl.) ¶ 13; see also Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2315 (2016)

(“Nationwide, childbirth is 14 times more likely than abortion to result in death[.]”); id. at 2320




                                                  2
    Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 5 of 25 PAGEID #: 45



(Ginsburg, J., concurring) (noting that “abortion is one of the safest medical procedures

performed in the United States” (citing the American College of Obstetricians and Gynecologists

(ACOG) et al.’s Amicus Br. 6-10)). Abortion is also very common; approximately one-quarter

of women nationwide will have an abortion at some point in their lifetime. Keder Decl. ¶ 15.1

       The vast majority of abortions—more than 85% in Ohio—occur during the first trimester

of pregnancy, which lasts up through approximately 13.6 weeks2 gestational age, measured from

the first day of the woman’s last menstrual period (LMP).3 Keder Decl. ¶ 15. Women seek

abortions for many reasons, including poverty, youth, and having completed one’s family. Id.

¶ 16. Reasons that women seek an abortion after the first trimester include late confirmation of

pregnancy, delay in obtaining funds necessary for the procedure and related expenses (travel,

childcare), or difficulties locating and travelling to a provider. Id. In addition, the identification

of most major fetal anatomic or genetic anomalies occurs in the second trimester, and women

may seek an abortion for this reason. Id.

       During the first trimester of pregnancy, there are two types of abortion: medication and

surgical. Keder Decl. ¶ 18. A medication abortion, which is available only up to 10.0 weeks

LMP in Ohio, involves taking two types of medication (pills), usually one day apart. Id.


1
       See also Declaration of Jennifer Branch (Branch Decl.) Ex. B (Jones & Jerman,
Population Group Abortion Rates and Lifetime Incidence on Abortion: United States, 2008-
2014, 107 Am. Pub. Health Ass’n 1904, 1908 (Dec. 2017)).
2
       Throughout this brief, as is common in the medical literature, gestational age is written as
the number of weeks, followed, after the decimal point, by the number of days of the subsequent
week. For example, “14.0 weeks” represents a gestational age of 14 weeks, 0 days, while “17.6
weeks” represents a gestational age of 17 weeks, 6 days.
3
        See Branch Decl. Ex. C (Ohio Dep’t of Health, Induced Abortions in Ohio 9 (2017),
https://odh.ohio.gov/wps/wcm/connect/gov/89d03903-856b-4a70-8022-b908fccce800/VS-
AbortionReport2017.pdf?MOD=AJPERES&CONVERT_TO=url&CACHEID=ROOTWORKS
PACE.Z18_M1HGGIK0N0JO00QO9DDDDM3000-89d03903-856b-4a70-8022-b908fccce800-
mrWcCSZ (finding that 85.5% of Ohio abortions occur prior to 13 weeks gestation)).


                                                  3
    Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 6 of 25 PAGEID #: 46



Surgical abortions in the first trimester are performed by dilating (opening) the woman’s cervix

and then using suction to remove the contents of the uterus, including the fetus and placenta. Id.

       During the second trimester, which begins at approximately 14 weeks LMP, the vast

majority of abortions are performed using D&E,4 which ACOG explains is “evidence-based and

medically preferred because it results in the fewest complications for women compared to

alternative procedures” at that stage of pregnancy.5 D&E involves two steps: first, dilation of the

cervix and second, removal of the fetus, placenta, amniotic fluid, and uterine lining with surgical

instruments. Keder Decl. ¶ 19; see Paxton, 280 F. Supp. 3d at 947-48. Dilation is achieved over

a period of hours, up to one day ahead of the evacuation portion of the procedure. Keder Decl.

¶ 20. As the physician evacuates the uterus, because the cervical opening is narrower than the

fetus, some separation of fetal tissues usually occurs as the physician uses instruments to bring

the tissue through the cervix. Id. ¶ 21; Paxton, 280 F. Supp. 3d at 946, 948. The whole

evacuation process generally takes approximately 10 minutes and is safely performed as an

outpatient procedure. Keder Decl. ¶ 21.

       The only medically proven alternative to D&E is induction abortion, in which a physician

uses medication to induce labor and delivery of a non-viable fetus. Keder Decl. ¶ 24; see

Paxton, 280 F. Supp. 3d at 948. Induction abortions must be performed in a hospital or similar

facility that has the capacity to monitor the patient overnight—exposing women to the ordinary

risks (e.g., of infection) attendant to hospitalization. Keder Decl. ¶¶ 24-25; see Paxton, 280 F.


4
       Branch Decl. Ex. D (O’Connell et al., Second-trimester surgical abortion practices: a
survey of National Abortion Federation members, 78 Contraception 492, 497 (Dec. 2008)).
5
        Branch Decl. Ex. E (ACOG, ACOG statement regarding abortion procedure bans, (Oct.
9, 2015), https://www.acog.org/About-ACOG/News-Room/Statements/2015/ACOG-Statement-
Regarding-Abortion-Procedure-Bans?IsMobileSet=false; see also Keder Decl. ¶ 18 (explaining
that by around 15 weeks LMP, suction alone is no longer sufficient to perform an abortion)); see
Women’s Med. Prof’l Corp. v. Voinovich, 130 F.3d 187, 198 (6th Cir. 1997).


                                                 4
    Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 7 of 25 PAGEID #: 47



Supp. 3d at 948. Though still relatively safe, induction abortions are riskier than D&Es. Keder

Decl. ¶ 22. Because induction abortions require inpatient treatment and can last between eight

hours and three days, they are also extremely expensive. Id. ¶ 24; see Paxton, 280 F. Supp. 3d at

948. For these reasons, induction is an uncommon method of abortion both nationally and in

Ohio. Keder Decl. ¶ 26; see Paxton, 280 F. Supp. 3d at 948.

       B.      Plaintiffs’ Provision of Reproductive Health Services, Including Abortion

       Plaintiffs and their physicians, including Plaintiff Dr. Liner, have dedicated their

professional lives to providing high-quality, compassionate reproductive health care to women in

Ohio, including abortion services. See Declaration of Sharon A. Liner, M.D. (Liner Decl.)

¶¶ 1, 3; Declaration of Katherine Rivlin, M.D. (Rivlin Decl.) ¶¶ 1-2; Declaration of W.M. Martin

Haskell (Haskell Decl.) ¶¶ 3, 5.6 Plaintiff Planned Parenthood Southwest Ohio Region

(PPSWO), operates a surgical center in Cincinnati, at which Dr. Liner performs abortions and

which offers medication abortions up to 10.0 weeks LMP and surgical abortions up to 21.6

weeks LMP. Liner Decl. ¶ 3. Plaintiff Planned Parenthood of Greater Ohio (PPGOH) operates

two surgical centers that provide abortion services in East Columbus and Bedford Heights.

These surgical centers offer medication abortions up to 10.0 weeks LMP and surgical abortions,

including D&E, up to 19.6 weeks LMP and 18.6 weeks LMP respectively. Rivlin Decl. ¶ 10.

Women’s Med Group Professional Corporation (WMGPC) operates a surgical center in

Kettering that provides abortion services, including medication abortions up to 10.0 weeks LMP

and surgical abortions up to 21.6 weeks LMP. Haskell Decl. ¶¶ 8, 10-11. No outpatient


6
        It is well established that physicians have standing to assert their own as well as their
patients’ constitutional rights in cases challenging abortion restrictions. See, e.g., Singleton v.
Wulff, 428 U.S. 106, 117-18 (1976); Planned Parenthood of Cent. Missouri v. Danforth, 428
U.S. 52, 62 (1976); Planned Parenthood Ass’n of Cincinnati, Inc. v. City of Cincinnati, 822 F.2d
1390, 1396 (6th Cir. 1987).


                                                 5
    Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 8 of 25 PAGEID #: 48



providers in Ohio perform induction procedures, and abortions are only available in hospitals in

extremely limited situations of fetal anomalies and maternal health issues.

       C.      Existing Hurdles to Obtaining Abortion Services in Ohio

       Women in Ohio already face significant hurdles to accessing abortion. See Keder Decl.

¶ 14. Ohio requires women to make an additional “informed consent” trip to a physician at least

24 hours in advance of her procedure to receive a state-mandated ultrasound and counseling.

Ohio Rev. Code §§ 2317.56, 2919.191, 2919.192; Cincinnati Women’s Servs., Inc. v. Taft, 468

F.3d 361, 363 (6th Cir. 2006). It is unlawful to perform an abortion when the “probable post-

fertilization age” is twenty weeks or greater.7 Ohio Rev. Code § 2919.201. Physicians must also

determine whether there is a detectable fetal heartbeat prior to providing an abortion, and if so,

must inform the pregnant woman in writing. Id. §§ 2919.191-.192. Clinics performing surgical

abortions must be licensed as an ambulatory surgical facility and secure a written transfer

agreement with certain hospitals within 30 miles of their location. Id. §§ 3702.30, 3702.303,

3727.60(B)(1); Planned Parenthood Sw. Ohio Region v. Hodges, 138 F. Supp. 3d 948, 951 (S.D.

Ohio 2015). Ohio law also bans dilation and extraction (D&X) or intact D&E abortions, Ohio

Rev. Code § 2919.151, which abortion opponents call “partial-birth abortion.”8 In 2018, Ohio

passed a law prohibiting abortion if one reason for a woman’s decision to terminate her




7
       20 weeks post-fertilization corresponds to 22.0 weeks LMP.
8
        The ban on D&X procedures was upheld because it explicitly exempted D&Es. See
Women’s Med. Prof’l Corp. v. Taft, 353 F.3d 436, 451, 453 (6th Cir. 2003). S.B. 145
specifically removes the exception for standard D&Es that was contained in the ban on D&X
procedures, further evidence that the legislature’s intent was to ban D&E procedures.


                                                 6
     Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 9 of 25 PAGEID #: 49



pregnancy is a fetal indication of Down syndrome. Id. § 2919.10. While that last restriction is

enjoined, these restrictions have led to greatly reduced abortion access in Ohio.9

       D.      Ohio Enacts S.B. 145 Banning D&E

       Ohio’s D&E ban is the State’s latest attempt to impose burdensome, medically

unnecessary restrictions on abortion in violation of a woman’s constitutional rights. The ban

criminalizes the performance of what the statute calls a “dismemberment abortion.” Although

the statute does not use medical terms, its definition makes clear that it prohibits the dilation and

evacuation, or D&E, procedure.10 Keder Decl. ¶ 9. The ban only exempts D&Es if there is a

“serious risk [to the woman] of the substantial and irreversible physical impairment of a major

bodily function.” Branch Decl. Ex. A (S.B. 145, creating Ohio Rev. Code § 2919.15) (emphases

added). Violating the Act constitutes a fourth-degree felony and subjects physicians to civil

liability and potential loss of their medical license if convicted of violating the statute. The Act

is scheduled to take effect on March 22, 2019.

       The Act does not apply if the physician—through a separate, invasive procedure—causes

fetal demise before starting the second (i.e., evacuation) phase of the D&E. As is discussed in


9
        Compare Jones & Jerman, Abortion Incidence and Service Availability in the United
States, 2014, 49 Persp. on Sexual & Reprod. Health 17, 23 (Mar. 2017), and Jones & Jerman,
Abortion Incidence and Service Availability in the United States, 2011, 46 Persp. on Sexual &
Reprod. Health 3, 9 (Mar. 2014).
10
       S.B. 145 defines “dismemberment abortion” as follows:
       “[D]ismemberment abortion” means, with the purpose of causing the death of an
       unborn child, to dismember a living unborn child and extract the unborn child one
       piece at a time from the uterus through use of clamps, grasping forceps, tongs,
       scissors, or similar instruments that, through the convergence of two rigid levers,
       slice, crush, or grasp a portion of the unborn child’s body to cut or rip it off.
       “Dismemberment abortion” does not include a procedure performed after the death
       of the unborn child to extract any remaining parts of the unborn child.
Branch Decl. Ex. A. S.B. 145 “does not prohibit the suction curettage procedure of abortion or
the suction aspiration procedure of abortion.” Id.


                                                  7
     Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 10 of 25 PAGEID #: 50



more detail below, this means that women would have to endure one of three procedures prior to

having an abortion: (1) an injection of a medication called digoxin through her abdomen or

vagina; (2) an abdominal injection of potassium chloride (KCl) into the fetal heart; or (3) an

umbilical cord transection in which the physician divides the umbilical cord prior to evacuation.

Each of these procedures adds additional risks without providing any evidence-based medical

benefits to patients. See Paxton, 280 F. Supp. 3d at 953. According to ACOG, “[n]o evidence

currently supports the use of induced fetal demise to increase the safety of second-trimester

medical or surgical abortion.” Keder Decl. ¶ 29 (citing ACOG, Practice Bulletin Number 135:

Second-Trimester Abortion, 121 Obstetrics & Gynecology 1394, 1396, 1406 (2013)).11 While

burdensome for all women, the Act exposes women with gestational ages between 15.0 and 18.0

weeks LMP to particularly heightened risk; for these women, demise procedures would amount

to experimental procedures, would be inconsistent with the standard of care, and would be

particularly difficult due to the extremely small fetal size.

               1.      Digoxin injections

        Some physicians, including some of Plaintiffs’ providers, attempt demise via digoxin

injections prior to performing a D&E after 18.0 weeks LMP; but they do so to ensure compliance

with state and federal bans on D&X abortions rather than because of any benefit established by

the medical literature.12 Liner Decl. ¶¶ 15, 17; Rivlin Decl. ¶ 18; Haskell Decl. ¶ 14. Digoxin

injections entail using a long hypodermic needle to administer the drug either transabdominally


11
         Courts have routinely relied on the medical expertise of the ACOG, the largest
professional organization of OB/GYNs in the United States, in cases dealing with abortion
restrictions. See, e.g., Hellerstedt, 136 S. Ct. at 2312; Planned Parenthood Ass’n of Kansas City,
Mo., Inc. v. Ashcroft, 462 U.S. 476, 488 n.10 (1983); Voinovich, 130 F.3d at 198 n.7.
12
       Under those existing laws, a physician who tries but fails to cause demise would not be
prosecuted, see 18 U.S.C. § 1531(b)(1)(A); Ohio Rev. Code § 2919.151(5)(G), whereas the Act
contains no such safe harbor.


                                                   8
    Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 11 of 25 PAGEID #: 51



(through the abdomen into the uterus) or transvaginally (through the vaginal wall or cervix) on

the day prior to the evacuation. Liner Decl. ¶ 15. For pregnancies before 18.0 weeks LMP, the

injections are a wholly unproven and untested method of demise, and the practice at all of the

Plaintiffs’ facilities is not to attempt it. Id. ¶ 17; Rivlin Decl. ¶¶ 16, 18; Haskell Decl. ¶ 21-22.

Doing so would therefore subject women to experimental treatment without any medical

justification. Liner Decl. ¶ 23; Rivlin Decl. ¶ 18; Keder Decl. ¶¶ 31, 35; see Paxton, 280 F.

Supp. 3d at 950.

        At all stages of pregnancy, digoxin carries risks beyond the risks associated with the

D&E procedure itself. Digoxin is administered via injection and thus increases the woman’s risk

of infection. Keder Decl. ¶ 32; see Paxton, 280 F. Supp. 3d at 949. It also increases the risk of a

woman delivering a non-viable fetus outside of a healthcare facility, which could be dangerous

to her health and cause significant pain and emotional distress. Rivlin Decl. ¶ 17. Some patients

find the injection painful. Keder Decl. ¶ 30. The long needle required may also cause anxiety,

and for some women, knowing that the fetus is receiving the injection can be emotionally

difficult. Liner Decl. ¶ 15; Keder Decl. ¶ 30; see Paxton, 280 F. Supp. 3d at 949. Digoxin

injections are also difficult or impossible to perform on some women due to obesity, fibroids, or

fetal positioning. Keder Decl. ¶ 36; see Paxton, 280 F. Supp. 3d at 949. And they can be

dangerous for women with certain cardiac conditions, like arrhythmia. Keder Decl. ¶ 36.

        Moreover, digoxin fails to cause demise after 24 hours in up to 10% of cases, and there is

no way to know in advance whether it will fail. Keder Decl. ¶ 34. If the Act were to take effect,

in order to ensure demise, the physician would have to attempt a second injection in the case of

an initial failure. Id. ¶ 35. But such repeat injections are unstudied and are not used in Ohio

abortion practice. Id.; Rivlin Decl. ¶ 19; Liner Decl. ¶¶ 16, 19; Haskell Decl. ¶ 16; see




                                                   9
   Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 12 of 25 PAGEID #: 52



Williamson, 900 F.3d at 1323. Performing a second injection and waiting to confirm fetal

demise could also delay the procedure for another day for no medical reason. Keder Decl. ¶ 35.

Such a delay poses risks to the patient, since a patient’s cervix will already be dilated following

the first injection, and there is no guarantee that a second injection would work. Liner Decl.

¶ 19. The better course for the patient’s health in the case of failure following one digoxin

injection is to complete the procedure (as Ohio physicians who use digoxin do). Id.; Haskell

Decl. ¶¶ 17-18. But doing so would violate the Act, and the effects of delaying for a second

injection, while harmful, are very unlikely to meet the Act’s narrow exception for “a serious risk

of the substantial and irreversible impairment of a major bodily function.” Branch Decl. Ex. A;

see Keder Decl. ¶¶ 35, 46.

               2.      Potassium chloride injections

       Fetal demise can also be accomplished through the use of potassium chloride (KCl). But

in order to reliably cause demise, KCl must be injected directly into the fetal heart, which is

difficult given its extremely small size. Keder Decl. ¶ 39; Paxton, 280 F. Supp. 3d at 950.

Inadvertent injection of KCl into the patient’s bloodstream carries the serious risk of cardiac

arrest and fatality for the patient. Keder Decl. ¶ 39; see also Paxton, 280 F. Supp. 3d at 950.

Given its complexity, the procedure requires extensive training typically provided only to sub-

specialists in high-risk obstetrics, known as maternal-fetal medicine (MFM) specialists. Keder

Decl. ¶ 40; see Paxton, 280 F. Supp. 3d at 950. None of the Plaintiffs has this training, nor do

any use KCl in their clinical practice. Rivlin Decl. ¶ 20; Liner Decl. ¶ 22; Haskell Decl. ¶ 19.

               3.      Umbilical cord transection

       Finally, fetal demise can be accomplished through umbilical cord transection (UCT),

which requires inserting an instrument or suction tube into the uterus, locating and securing the

umbilical cord, and then transecting (dividing) it. Keder Decl. ¶ 41. Like digoxin, UCT does not


                                                 10
   Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 13 of 25 PAGEID #: 53



provide physicians with a feasible, reliable means of complying with the Act for at least three

reasons. See Rivlin Decl. ¶¶ 22-23; Liner Decl. ¶¶ 21, 25; Haskell Decl. ¶¶ 20, 23.

       First, UCT subjects women to health risks without any medical benefit, as the procedure

may require the physician to make multiple additional passes of instruments into the woman’s

uterus, which increases the risk of uterine perforation, cervical injury, heavy bleeding, and

infection. Keder Decl. ¶ 44; see Williamson, 900 F.3d at 1323. If a physician is able to transect

the cord, she must wait for demise to occur, which can take approximately 10 minutes. Keder

Decl. ¶ 41. UCT therefore would significantly prolong the D&E process, potentially taking as

long as the D&E procedure itself, which increases risks to the patient. Id. ¶¶ 41, 42; see Paxton,

280 F. Supp. 3d at 948, 951.

       Second, while attempting to reach for the cord with instruments, a physician may

accidentally grasp and remove fetal tissue instead of the cord, as the cord and tissue are virtually

impossible to distinguish on an ultrasound once the amniotic fluid has been drained. Keder Decl.

¶¶ 42-43. This would constitute a D&E without demise—a violation of the Act. See Branch

Decl. Ex. A; Williamson, 900 F.3d at 1323. Thus, with each attempted UCT, physicians would

risk unintentionally violating the Act.

       Third, locating the cord is not always possible, depending on the position of the fetus and

the gestational age of the pregnancy. UCTs are difficult to perform, particularly in earlier

pregnancies when the cord is extremely small. Keder Decl. ¶ 43; see Williamson, 900 F.3d at

1323. In other cases, access to the cord may be blocked by the fetus. Keder Decl. ¶ 43; see

Paxton, 280 F. Supp. 3d at 951. If a physician is unable to locate the cord and complete

transection, she would need to move forward with the procedure because the patient’s cervix is




                                                 11
   Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 14 of 25 PAGEID #: 54



already dilated and her amniotic fluid drained, but this situation is very unlikely to meet the D&E

Ban’s narrow exception. Keder Decl. ¶¶ 45-46.

       In short, there is no safe, reliable way to guarantee demise in 100% of cases, Keder Decl.

¶ 27; see Williamson, 900 F.3d at 1327 n.14, 1329, and therefore no way for physicians to begin

any D&E procedure without fear of criminal prosecution, Rivlin Decl. ¶¶ 4, 19, 25. There are

some women for whom, due to physical characteristics or underlying health conditions, no

demise procedure is safe or feasible. Id. ¶ 25; Keder Decl. ¶ 27. In addition, demise attempts

will sometimes simply fail, forcing Plaintiffs to choose between making a second attempt (which

would be untested, experimental, and prolong the procedure), proceeding with the procedure

(which would be in the patient’s best interest but risk prosecution), or waiting for the patient’s

condition to deteriorate to the point where the Act’s narrow health exception is triggered. Keder

Decl. ¶ 35; see Williamson, 900 F.3d at 1329. Faced with these constraints, some Ohio

physicians would consider abandoning the practice of D&E and referring patients seeking

second-trimester abortions out of state. Keder Decl. ¶ 11. Others would be forced to substitute

their best medical judgment and the patient’s best interests with the ideology of Ohio lawmakers

to continue providing D&Es, at risk to their patients’ health. See Rivlin Decl. ¶ 25; Haskell ¶ 24.

                                           ARGUMENT

       “In evaluating a request for a preliminary injunction, a district court should consider:

(1) the movant’s likelihood of success on the merits; (2) whether the movant will suffer

irreparable injury without a preliminary injunction; (3) whether issuance of a preliminary

injunction would cause substantial harm to others; and (4) whether the public interest would be

served by issuance of a preliminary injunction.” McNeilly v. Land, 684 F.3d 611, 615 (6th Cir.

2012). “None of these factors, standing alone, is a prerequisite to relief; rather, the court should




                                                 12
     Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 15 of 25 PAGEID #: 55



balance them.” Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998) (internal

quotations omitted). Each of the four factors weighs heavily in favor of Plaintiffs.

I.      Plaintiffs Are Likely To Prevail On The Merits

        A.     The Act’s Ban On D&E Abortions Is Unconstitutional

        The Act violates four decades of unwavering Supreme Court precedent holding that it is

unconstitutional to ban the most common method of abortion because such a ban is an undue

burden. See Gonzales v. Carhart, 550 U.S. 124 (2007); Stenberg v. Carhart, 530 U.S. 914

(2000); Planned Parenthood of Cent. Mo. v. Danforth, 428 U.S. 52 (1976). Likewise, the Sixth

Circuit has repeatedly applied that precedent to strike down laws that effectively banned D&E.

Northland Family Planning v. Cox, 487 F.3d 323 (6th Cir. 2007); Eubanks v. Stengel, 224 F.3d

576 (6th Cir. 2000); Women’s Med. Prof’l Corp. v. Voinovich, 130 F.3d 187 (6th Cir. 1997).13

And every other court to consider statutes nearly identical to the Act have applied that same

precedent and found them unconstitutional.14

        In Danforth, the Supreme Court first held that a statute outlawing the most prevalent

method of second-trimester abortions is unconstitutional when there are no “safe alternative”

options. 428 U.S. at 76-79 (considering a ban on the saline amniocentesis procedure, the method

of abortion used in approximately 70% of abortions after the first trimester at that time). The

State contended that alternative procedures remained available, but the Court rejected that

argument: one proposed alternative had been used only on an experimental basis, id. at 77, and

thus was not “available[] in any meaningful sense of that term,” id. at 77 n.12, and others were


13
       In fact, in the single instance in which the Sixth Circuit upheld a procedure ban, it did so
only and precisely because it “secure[d], by means of an explicit exception, the continued
availability of traditional D&E.” Women’s Med. Prof’l Corp. v. Taft, 353 F.3d 436, 452 (6th Cir.
2003).
14
        See, e.g., Williamson, 900 F.3d 1310; Paxton, 280 F. Supp. 3d 938.


                                                13
   Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 16 of 25 PAGEID #: 56



similarly unacceptable, as they would “force[] a woman and her physician to terminate her

pregnancy by methods more dangerous to her health than the method outlawed,” id. at 79

(emphasis added). Given the lack of safe alternatives, the ban constituted “an unreasonable or

arbitrary regulation designed to inhibit, and having the effect of inhibiting, the vast majority of

abortions after the first 12 weeks” and could “not withstand constitutional challenge.” Id.

       The Supreme Court reiterated the principle that an abortion regulation prohibiting the

most common second-trimester abortion method is unconstitutional when it struck down a

Nebraska law purporting to target a less common abortion method, D&X, because the law was

written so broadly that it banned D&E, the “most commonly used” second-trimester procedure,

as well. Stenberg, 530 U.S. at 948. The Court reasoned that by “impos[ing] an undue burden on

a woman’s ability to choose a D&E abortion, [the law] thereby unduly burden[ed] the right to

choose abortion itself.” Id. at 930 (emphasis added). As the Sixth Circuit later explained,

“Stenberg’s holding is relatively straightforward: if a statute prohibits pre-viability D&E

procedures, it is unconstitutional.” Northland Family Planning, 487 F.3d at 330.

       In 2007, the Court again reaffirmed that a ban on D&E is unconstitutional. In Gonzales,

550 U.S. at 150-54, the Court upheld a federal statute restricting D&X precisely because it

explicitly exempted standard D&E, “the usual [second-trimester] abortion method,” id. at 135.

Unlike the statutes at issue in Danforth and Stenberg, the statute in Gonzales permitted the

ongoing use of “a commonly used and generally accepted method, so it does not construct a

substantial obstacle to the abortion right.” Id. at 165 (emphasis added). That is, a ban on a

minority procedure was permissible only because there remained an accessible, common

alternative—D&E—that had “extremely low rates of medical complications” and was “the safest

method of abortion during the second trimester.” Id. at 164 (internal quotations omitted).




                                                 14
     Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 17 of 25 PAGEID #: 57



        Sixth Circuit precedent confirms what this line of cases makes clear: a statute that

prohibits D&E “create[s] an unconstitutional undue burden on a woman’s right to terminate her

pregnancy.” Northland Family Planning, 487 F.3d at 339; see Voinovich, 130 F.3d at 201. That

principle “has in no way been undermined” by the Court’s decision in Gonzales. 487 F.3d at

339. In Northland Family Planning, the Sixth Circuit found that a Michigan law banning D&E

posed an unconstitutional undue burden because there were no safe and reliable alternative

second-trimester abortion methods. Id. at 329-30.15 Induction abortion, for example, carries

with it “all the potential complications of labor and delivery at term,” and thus entails more pain,

expense, and risk of infection. Id. (internal quotations omitted). Other alternatives, such as

removal of the uterus (which leaves the woman sterile), are “obviously much more invasive and

dangerous” than D&E. Id. at 330.16

        Given the Supreme Court’s clear instruction on this point, courts outside the Sixth Circuit

have uniformly concluded that D&E bans are unconstitutional. See, e.g., Hope Clinic v. Ryan,

249 F.3d 603, 604-05 (7th Cir. 2001) (per curiam); Causeway Med. Suite v. Foster, 221 F.3d

811, 812 (5th Cir. 2000); Planned Parenthood of Cent. N.J. v. Farmer, 220 F.3d 127, 145-46 (3d



15
        Indeed, in another case, while the Sixth Circuit upheld a law banning medication
abortions at some (but not all) gestational ages, it was clear that “[t]he parties agree[d]” that the
alternative procedure was “extremely safe.” Planned Parenthood Sw. Ohio Region v. DeWine,
696 F.3d 490, 494 (6th Cir. 2012). In fact, that court upheld an injunction covering those
instances when the alternative would pose a threat to women’s health. Planned Parenthood
Cincinnati Region v. Taft, 444 F.3d 502, 518 (6th Cir. 2006).
16
        Before Stenberg, the Sixth Circuit reached the same conclusion with respect to an Ohio
law purporting to ban D&X, but which the evidence showed also prohibited D&E. See
Voinovich, 130 F.3d at 198-99. As is still true today, the evidence also showed that D&E was
“the most common method of abortion in the second trimester.” Id. at 198. Therefore, the Sixth
Circuit held: “Because the definition of the banned procedure includes the D&E procedure, the
most common method of abortion in the second trimester, the Act’s prohibition on the D&X
procedure has the effect ‘of placing a substantial obstacle in the path of a woman seeking an
abortion of a nonviable fetus.’” Id. at 201.


                                                  15
      Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 18 of 25 PAGEID #: 58



Cir. 2000). Indeed, within the past two years, courts have continued this unbroken line of cases

and struck down or enjoined the enforcement of D&E bans that are virtually identical to the

Act.17 No court to consider similar legislation has reached a contrary conclusion.

          In sum, a law that bans the most common second-trimester abortion procedure, in the

absence of safe and reliable alternatives, cannot stand. The Supreme Court and the Sixth Circuit

have each upheld just one method ban, and in each case did so only after confirming that the ban

did not reach what the parties agreed was the most common—and safe—alternative method of

abortion—that is, D&E. Because the Act bans D&E (and there are no acceptable alternatives), it

“impose[s] an unconstitutional undue burden,” Northland Family Planning, 487 F.3d at 337, and

must be enjoined.

          B.     Fetal Demise Cannot Save the Act

          The State will likely contend, as have other states in similar litigation, that the Act does

not run afoul of this precedent because it does not outright ban D&E, given that it does not apply

when physicians cause fetal demise prior to the D&E via a separate procedure. Courts have

consistently rejected this argument. See Williamson, 900 F.3d at 1327 (“[E]very court to

consider the issue has ruled that laws banning dismemberment abortions are invalid and that fetal

demise methods are not a suitable workaround.” (emphasis added)); see also Whole Women’s

Health v. Paxton, 280 F. Supp. 3d 938, 949-52 (W.D. Tex. 2017), appeal filed, No. 17-51060

(5th Cir. Nov. 22, 2017); Hopkins v. Jegley, 267 F. Supp. 3d 1024, 1064 (E.D. Ark. 2017),

appeal filed, No. 17-2879 (8th Cir. Aug. 28, 2017). That uniform rejection makes good sense,

particularly in light of the Supreme Court’s decision in Stenberg. There, the Court struck down a

statute that, like the Act, banned the performance of D&Es on “living” fetuses (i.e., where the


17
     See n.14, supra.


                                                    16
   Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 19 of 25 PAGEID #: 59



physician had not first caused fetal demise) even though the Court was aware that some

physicians performed demise beginning at 20 weeks LMP. See 530 U.S. at 925, 945-46. If the

theoretical availability of demise methods did not save the statute in Stenberg, it cannot do so

here. Indeed, requiring women to endure a separate procedure that is medically unnecessary,

inconsistently effective, and sometimes infeasible does not alleviate the Act’s undue burden;

rather, the requirement itself imposes an undue burden. See Danforth, 428 U.S. at 78 (an act

imposing gratuitous medical risk on women seeking abortions imposes an undue burden).

       The Supreme Court has made clear that a state regulation imposes an undue burden if the

burdens it imposes outweighs any benefits it advances. See Whole Woman’s Health v.

Hellerstedt, 136 S. Ct. 2292, 2309 (2016) (explaining that courts must consider a law’s burdens

“together with” its benefits (citing Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 887-

98 (1992))). Here, the Act greatly burdens women seeking abortions after 15 weeks LMP

because it forces them to undergo an additional, invasive medical procedure that provides no

attendant benefit in order to access abortion. Keder Decl. ¶ 47. For patients under 18 weeks

LMP, these procedures not only add risks but would be experimental procedures that do not

comply with medical standards of care. Id. ¶ 31. Regardless of the State’s asserted interest, no

court has ever held that government-mandated imposition of a medically unnecessary, untested,

and invasive procedure, or a more complicated and risky medical procedure with no proven

medical benefits, is a permissible means of regulating pre-viability abortion. See Gonzales, 550

U.S. at 161 (stating that a ban on an abortion method would be unconstitutional if it subjected

women to significant health risks).

       Indeed, every court to consider a D&E ban like the Act has invalidated it on the basis that

demise cannot be safely and consistently achieved in every case before a physician performs a




                                                17
      Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 20 of 25 PAGEID #: 60



standard D&E. See, e.g., Williamson, 900 F.3d at 1327-28 & n.16 (proposed methods of fetal

demise “were not safe, effective, and available”); Paxton, 280 F. Supp. 3d at 953 (same);

Hopkins, 267 F. Supp. 3d at 1064; accord Farmer, 220 F.3d at 145 (“The increased risk of injury

or death to the woman by attempting to ensure fetal demise in utero … clearly constitutes an

undue burden.”). And because demise procedures sometimes fail, physicians will be faced with

the choice of either trying again (which is untested, adds further risk, and prolongs the

procedure), continuing the procedure and violating the Act, or waiting for the patient’s condition

to deteriorate to the point where she faces such grave health risks that the Act’s narrow health

exception is triggered, in violation of medical ethics. See Rivlin Decl. ¶¶ 19, 25; Stenberg, 530

U.S. at 945 (law that subjects “[a]ll those who perform abortion procedures using [D&E to the]

fear [of] prosecution, conviction, and imprisonment” unduly burdens the “right to choose

abortion itself (emphasis added)). There can be no doubt that a law that bans D&E imposes an

undue burden on women’s access to abortion.

II.      The Remaining Preliminary Injunction Factors Weigh In Favor Of Plaintiffs

         Unless the State is enjoined from enforcing the Act prior to its March 22, 2019 effective

date, women seeking second-trimester abortions in Ohio, including Plaintiffs’ patients, will face

irreparable, immediate injuries to their constitutional rights and to their health and safety. The

deprivation of constitutional rights is itself irreparable harm. See Elrod v. Burns, 427 U.S. 347,

373 (1976) (“The loss of [constitutional] freedoms … unquestionably constitutes irreparable

injury.”); Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 578 (6th Cir. 2002)

(“[A] plaintiff can demonstrate that a denial of an injunction will cause irreparable harm if the

claim is based upon a violation of the plaintiff’s constitutional rights.”). Further, Plaintiffs’

patients face irreparable harm to their health. The Act requires that every woman seeking a D&E




                                                  18
   Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 21 of 25 PAGEID #: 61



must first endure a separate, medically unnecessary procedure that introduces additional risk.

See Rivlin Decl. ¶¶ 3, 25; Keder Decl. ¶ 29. As explained above, these procedures add risk at all

stages of pregnancy, but prior to 18.0 weeks LMP, these procedures are additionally

experimental and not the standard of care. Further, demise methods are not always successful.

Digoxin fails in up to 10% of cases and performing a UCT may not be feasible (particularly early

in the second trimester). Keder Decl. ¶¶ 34, 43. But by the time that is apparent, the D&E

procedure will already be underway, and the physician must proceed to the evacuation portion of

the D&E (even without causing demise) to protect her health. Id. ¶ 45; see supra pp. 10, 12.

Further, because physicians cannot guarantee that they can safely and reliably cause demise,

some may be unwilling to risk prosecution by even beginning the procedure, possibly denying

their patients access to second-trimester abortion altogether. See Keder Decl. ¶¶ 11, 28.

       On the other side of the equation, Defendants will not be harmed by the issuance of an

injunction that preserves the status quo, allowing Plaintiffs to continue to safely provide second-

trimester abortions to their patients, as they have for decades, while the constitutionality of the

Act is adjudicated. See Martin-Marietta Corp. v. Bendix Corp., 690 F.2d 558, 568 (6th Cir.

1982) (courts must balance irreparable injury against harm that would be imposed on defendants

by granting an injunction). A preliminary injunction that merely preserves the status quo does no

harm to Defendants. See Preterm-Cleveland v. Himes, 294 F. Supp. 3d 746, 758 (S.D. Ohio

2018) (granting a preliminary injunction against another Ohio abortion restriction found likely

unconstitutional). Indeed, Defendants have no “interest in enforcing a law that is likely

constitutionally infirm.” Chamber of Commerce of the United States v. Edmondson, 594 F.3d

742, 771 (10th Cir. 2010). Courts engaged in this balancing exercise when confronted with

nearly identical laws have repeatedly determined that the irreparable harm caused by a D&E ban




                                                 19
       Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 22 of 25 PAGEID #: 62



outweighs any harms to defendants. See, e.g., Paxton, 264 F. Supp. 3d at 824; Hopkins, 267 F.

Supp. 3d at 1068; W. Ala. Women’s Ctr. v. Miller, 217 F. Supp. 3d 1313, 1335 (M.D. Ala. 2016).

          Finally, “[t]he public interest in preserving the status quo and in ensuring access to the

constitutionally protected health care services while this case proceeds is strong.” Planned

Parenthood Sw. Ohio Region v. Hodges, 138 F. Supp. 3d 948, 961 (S.D. Ohio 2015). “The

public interest is promoted by the robust enforcement of constitutional rights,” Am. Freedom

Def. Initiative v. Suburban Mobility Auth. for Reg’l Transp., 698 F.3d 885, 896 (6th Cir. 2012),

and “[i]t is in the public’s interest to uphold [those] right[s] when [they are] being arbitrarily

denied … absent medical or other legitimate concerns,” Doe v. Barron, 92 F. Supp. 2d 694, 697

(S.D. Ohio 1999). Granting a preliminary injunction will thus serve the public interest by

ensuring that women continue to have access to constitutionally-protected abortions.

III.      Bond Is Unnecessary In This Case

          Finally, the Court should waive the bond requirement of Rule 65(c) of the Federal Rules

of Civil Procedure, as the Court may do where, as here, there is no risk of financial harm to the

party to be enjoined. See, e.g., Moltan Co. v. Eagle-Picher Indus., Inc., 55 F.3d 1171, 1176 (6th

Cir. 1995) (district court has discretion to issue preliminary injunction with no bond); Roth v.

Bank of the Commonwealth, 583 F.2d 527, 539 (6th Cir. 1978) (same).

                                            CONCLUSION

          For these reasons, this Court should grant Plaintiffs’ motion for a preliminary injunction

and/or a temporary restraining order.




                                                   20
      Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 23 of 25 PAGEID #: 63



February 14, 2019                                     Respectfully submitted,

MELISSA COHEN (pro hac vice pending)                  By /s/ Jennifer L. Branch
PLANNED PARENTHOOD FEDERATION OF AMERICA              JENNIFER L. BRANCH (OHIO BAR. NO. 0038893)
123 William Street, Floor 9                           Trial Attorney for Plaintiffs
New York, NY 10038                                    GERHARDSTEIN & BRANCH CO. LPA
(212) 541-7800                                        441 Vine Street, Suite 3400
(212) 247-6811 (fax)                                  Cincinnati, OH 42502
                                                      (513) 621-9100
RICHARD MUNIZ (pro hac vice pending)                  (513) 345-5543 (fax)
PLANNED PARENTHOOD FEDERATION OF AMERICA
1110 Vermont Ave NW, Suite 300                        Counsel for Plaintiffs Planned Parenthood
Washington, DC 20005                                  Southwest Ohio Region, Planned Parenthood of
(202) 973-4800                                        Greater Ohio, Sharon Liner, M.D., Women’s Med
(202) 296-3480 (fax)                                  Group Professional Corporation

Counsel for Plaintiffs Planned Parenthood             ALAN E. SCHOENFELD (pro hac vice pending)
Southwest Ohio Region, Planned                        MARGARET ARTZ
Parenthood of Greater Ohio, Sharon Liner, M.D.        LAURA BAKST
                                                      WILMER CUTLER PICKERING HALE AND DORR LLP
                                                      7 World Trade Center
                                                      250 Greenwich Street
                                                      New York, New York 10007
                                                      (212) 230-8800

                                                      JENNY PELAEZ
                                                      WILMER CUTLER PICKERING HALE AND DORR LLP
                                                      350 South Grand Avenue, Suite 1200
                                                      Los Angeles, CA 90071
                                                      (213) 443-5300

                                                      ALLYSON SLATER
                                                      WILMER CUTLER PICKERING HALE AND DORR LLP
                                                      60 State Street
                                                      Boston, MA 02109
                                                      (617) 526-6000

                                                      SARA SCHAUMBURG
                                                      WILMER CUTLER PICKERING HALE AND DORR LLP
                                                      1875 Pennsylvania Avenue NW
                                                      Washington, DC 20006
                                                      (202) 663-6000

                                                      Counsel for Plaintiffs Planned Parenthood
                                                      Southwest Ohio Region, Planned Parenthood of
                                                      Greater Ohio, Sharon Liner, M.D.



                                                 21
   Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 24 of 25 PAGEID #: 64



                    Certificate of Compliance with SDOH Local Rule 65.1

       Trial Attorney for Plaintiffs has served Counsel for Defendants with a copy of the

Complaint, Motion for Preliminary Injunction and/or Temporary Restraining Order, along with

the attached Declarations via email immediately prior to the filing of this Motion and that service

has been accomplished.




                                                22
   Case: 1:19-cv-00118-SJD Doc #: 4 Filed: 02/14/19 Page: 25 of 25 PAGEID #: 65



                                      Certificate of Service

       I hereby certify that on February 14, 2019, a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice

of Electronic Filing has been served by ordinary U.S. mail and email upon all parties for whom

counsel has not yet entered an appearance electronically, including:

 Bridget E. Coontz                                 Pam Sears
 Assistant Attorney General                        Assistant Prosecuting Attorney
 Constitutional Offices Section                    Hamilton County Prosecutor’s Office
 30 East Broad Street, 16th Floor                  230 E. Ninth Street, Suite 4000
 Columbus, Ohio 43215                              Cincinnati, OH 45202
 bridget.coontz@ohioattorneygeneral.gov            Pam.Sears@hcpros.org

 Putative Attorney for Defendant Yost              Putative Attorney for Defendant Deters


 Arthur J. Marziale, Jr.                           Dave Lambert
 Assistant Prosecuting Attorney                    Assistant Prosecuting Attorney
 Franklin County Prosecutor’s Office               Cuyahoga County Prosecutor’s Office
 373 South High Street, 13th Floor                 1200 Ontario Street, 9th Floor
 Columbus, Ohio 43215-6318                         Cleveland, OH 44113
 amarziale@franklincountyohio.gov                  channan@prosectuor.cuyahogacounty.us

 Putative Attorney for Defendant O’Brien           Putative Attorney for Defendant O’Malley

                                                   Mary Montgomery
                                                   Montgomery County Prosecutor’s Office
                                                   301 W. Third St.
                                                   Dayton, OH 45402
                                                   montgomerm@mcohio.org

                                                   Putative Attorney for Defendant Heck


                                              /s/ Jennifer L. Branch
                                              Jennifer L. Branch
                                              Attorney for Plaintiffs




                                                 23
